Case 1:20-cv-01876-WFK-SJB Document 17 Filed 09/18/20 Page 1 of 1 PageID #: 77




                                      September 18, 2020


Via ECF to:
Hon. William F. Kuntz, II
United States Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Bruce E. Katz, M.D., P.C. v. Dale Pharmacy & Surgical, Inc.

Dear Judge Kuntz:

       Plaintiff Bruce E. Katz, M.D., P.C. hereby provides notice that it has served its response to
Defendant’s Motion to Dismiss in accordance with Your Honor’s June 25, 2020 Order. Once the
motion is fully briefed, the brief and accompanying exhibit will be electronically filed by 5:00
P.M. on October 16, 2020.


                                                     Respectfully submitted,

                                                     By: /s/ Patrick H. Peluso

                                                             Patrick H. Peluso
                                                             ppeluso@woodrowpeluso.com
                                                             Woodrow & Peluso, LLC
                                                             3900 E. Mexico Avenue, Suite 300
                                                             Denver, Colorado 80210
                                                             Tel: 720-213-0676
                                                             Fax: 303-927-0809




              3900 East Mexico Avenue, Suite 300, Denver, CO 80210, T (720) 213.0675
